Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is March 22, 2020. This Office Action is in response to the Restriction/Election response filed June 15, 2022. This action is a NON-FINAL REJECTION.
Election/Restrictions
Applicant’s election without traverse of Invention I, a self-aligned light angle sensor, in the reply filed on June 15, 2022 is acknowledged.  
Applicant indicates Claims 1 – 10, 21 – 22 as drawn to the elected invention and has cancelled Claims 11 – 20. However, Examiner notes Claim 10 is drawn to non-elected Invention II, a method for fabricating a self-aligned light angle sensor. Examiner withdraws Claim 10 as drawn to a nonelected invention, there being no allowable generic or linking claim.  As such, the pending claims are elected invention Claims 1 – 9, 21, 22 and nonelected Claim 10 (withdrawn).
Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to novel methods and devices for optical detection of objects in space at precise angles.  This method involves the design and fabrication of photodiode arrays for measuring angular response using self-aligned Schottky platinum silicide (PtSi) P-I-N photodiodes (i.e. PN-diodes with an intrinsic layer sandwiched in between) that provide linear angular measurements from incident light in multiple dimensions. A self-aligned device is defined as one that is not sensitive to photomask layer registrations. This design eliminates device offset between "left" and right" channels for normal incident light as compared to more conventional P-l-N diode constructions. 
Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 3, 5 – 9, 21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the left and right anodes comprising metal silicide and forming a Schottky diode; or the left and right anodes configured to form a Schottky diode. As best understood by Examiner, such features are critical or essential to the practice of the invention. The left and right anodes comprising metal silicide is not included in these claims, nor is the left and right anodes configured to form a Schottky diode included in these claims.
In other words, note Independent Claims 1, 21; in addition to dependent Claims 2, 5 – 9, do not require, respectively, the left and right anode to comprise a metal silicide configured as a Schottky diode; nor require the left and right anode to be configured as a Schottky diode. For evidentiary report, see, for example, the following:
Specification title, “Self-Aligned Light Angle Sensor Using Thin Metal Silicide Anodes”;
Specification, para [0196], “Similarly, metal silicides can be replaced with a more traditional Schottky diodes. A Schottky diode (also known as Schottky barrier diode or hot-carrier diode) is a semiconductor diode formed by the junction of a semiconductor with a metal. It has a low forward voltage drop and a very fast switching action.”
Specification paragraphs [0002];
Specification, para [0010] “This method involves the design and fabrication of photodiode arrays for measuring angular response using self-aligned Schottky platinum silicide (PtSi) PIN photodiodes (PN-diodes with an intrinsic layer sandwiched in between) that provide linear angular measurements from incident light in multiple dimensions”;
Specification, para [0112] – [0113]; para [0137]; para [0147], [0152] – [0153]; and
Specification, para [0155], “In practice, the p-type anodes 660 are metal silicide anodes. They with the intrinsic bulk 650 and n-type frame 640 are configured as a PIN diode which is used to collect light.”
It has been held that a feature critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). See also MPEP § 2163.05, Section I. A. “Omission of a Limitation”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over FETH ‘428 (US PAT 4,254,428; dated March 3, 1981) in view of FUKUTA ‘623 (US 2011/0043923; pub. date February 24, 2011).
Regarding Claim 1: FETH ‘428 discloses (“SELF-ALIGNED SCHOTTKY DIODE STRUCTURE AND METHOD OF FABRICATION”; See FIG. 3-1 below; See Column 3, line 54 – Column 4, line 4): 
a substrate 10; a cathode 38 disposed on the substrate 10; an intrinsic layer 14 disposed on the cathode 38, 32 (Column 3, line 65 – 68, “cathode contact regions 38 and 32”); left and right anodes 40, each of which is disposed on the intrinsic layer 14 (See FIG. 3-1), a passivation layer 36 (“oxide”) at least partially covering the left and right anodes 40 (See FIG. 3-1 and note layer 36 partially covers sidewalls of left and right anodes 40); and a blocking member 42 (“metal layer 42”) disposed proximally to the left and right anodes 40 (Examiner interprets “proximally” as “situated close to”; Note in FIG. 3-1 that blocking member 42 is situated close to left and right anodes 40). 

    PNG
    media_image1.png
    372
    393
    media_image1.png
    Greyscale


FETH ‘428 does not disclose that its self-aligned Schottky diode is a self-aligned light angle sensor where the left and right anodes are configured to sense light therein – as recited by Claim 1. However, note FUKUTA ‘623 teaches a Schottky diode may be employed as a light angle sensor (See FIG. 1, 17(A), “optical sensor”; See para [0126], “As such an optical sensor, a photodiode such as a PN photodiode, a PIN photodiode, an avalanche photodiode, or a Schottky photodiode is employed.”; And also FIG. 11 – FIG. 13, para [0210] teaches the sensing of light angles.). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify FETH ‘428 to achieve Claim 1, based on the teachings of FETH ‘428 noted above. The motivation to do so would have been to try FETH ‘428’s self-aligned Schottky diode in the optical sensor section 17(A) of FUKUTA ‘623’s imaging device --  since FUKUTA ‘623 teaches a Schottky diode is a known, suitable option for an imaging device – with a reasonable expectation of success. 
Regarding Claim 21: FETH ‘428 discloses (“SELF-ALIGNED SCHOTTKY DIODE STRUCTURE AND METHOD OF FABRICATION”; See FIG. 3-1 below; See Column 3, line 54 – Column 4, line 4): 
a cathode 38, 32; an intrinsic layer 14 disposed on the cathode 38, 32 (Column 3, line 65 – 68, “cathode contact regions 38 and 32”); left and right anodes 40, each of which is disposed on the intrinsic layer 14 (See FIG. 3-1); a passivation layer 36 (“oxide”) at least partially covering the left and right anodes 40 (See FIG. 3-1 and note layer 36 partially covers sidewalls of left and right anodes 40); and a blocking member 42 (“metal layer 42”) disposed proximally to the left and right anodes 40 (Examiner interprets “proximally” as “situated close to”; Note in FIG. 3-1 that blocking member 42 is situated close to left and right anodes 40); wherein the left and right anodes 40 comprise a metal silicide (See Abstract, “reacted palladium silicide anode regions”).
FETH ‘428 does not disclose that its self-aligned Schottky diode is a self-aligned light angle sensor where the left and right anodes are configured to sense light therein – as recited by Claim 21. However, note FUKUTA ‘623 teaches a Schottky diode may be employed as a light angle sensor (See FIG. 1, 17(A), “optical sensor”; See para [0126], “As such an optical sensor, a photodiode such as a PN photodiode, a PIN photodiode, an avalanche photodiode, or a Schottky photodiode is employed.”; And also FIG. 11 – FIG. 13, para [0210] teaches the sensing of light angles.). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify FETH ‘428 to achieve Claim 21, based on the teachings of FETH ‘428 noted above. The motivation to do so would have been to try FETH ‘428’s self-aligned Schottky diode in the optical sensor section 17(A) of FUKUTA ‘623’s imaging device --  since FUKUTA ‘623 teaches a Schottky diode is a known, suitable option for an imaging device – with a reasonable expectation of success. 
Regarding Claim 2: FETH ‘428 in view of FUKUTA ‘623 teaches the self-aligned light angle sensor according to claim 1 as noted above, wherein the left and right anodes comprise metal (FETH ‘428, Abstract, “reacted palladium silicide anode regions”; Note palladium is a metal).
Regarding Claim 3: FETH ‘428 in view of FUKUTA ‘623 teaches the self-aligned light angle sensor according to claim 1 as noted above, wherein the left and right anodes 40 comprise a metal silicide (FETH ‘428, Column 3, line 61, “Schottky barrier diode anode material, for example palladium silicide..”).
Regarding Claim 4: FETH ‘428 in view of FUKUTA ‘623 teaches the self-aligned light angle sensor according to claim 3 as noted above, wherein the metal silicide is configured as a Schottky diode (FETH ‘428, Column 3, line 61, “Schottky barrier diode anode material, for example palladium silicide..”).
Regarding Claim 5: FETH ‘428 in view of FUKUTA ‘623 teaches the self-aligned light angle sensor according to claim 1 as noted above, wherein the blocking member 42 comprises metal (FETH ‘428, column 4, line 1, “metal layer 42”).
Regarding Claim 6: FETH ‘428 in view of FUKUTA ‘623 teaches the self-aligned light angle sensor according to claim 1 as noted above, wherein the intrinsic layer 14 comprises undoped silicon (Since FETH ‘428’s layer 14 is epitaxially grown from substrate 10, and substrate 10 is composed, for example, of single crystal p-type silicon, Examiner interprets layer 14 as comprising undoped silicon).
Regarding Claim 7:  FETH ‘428 in view of FUKUTA ‘623 teaches the self-aligned light angle sensor according to claim 1 as noted above, further comprising a dielectric layer disposed over blocking member 42 (Note FETH ‘428 teaches, Column 4, line 1 – 4, “Finally, a metal layer 42, for example aluminum, is deposited for contacting the Schottky barrier diode anode 40 and is patterned for interconnection to other devices.” and also teaches Schottky barrier diodes have known applicability in the semiconductor industry; See Column 4, section “Industrial Applicability”; As such, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify FETH ‘428 in view of FUKUTA ‘623 to achieve Claim 7, further comprising disposing a dielectric layer over the blocking member in the process of electrically isolating conductive interconnects made to and between other devices.).
Regarding Claim 8: FETH ‘428 in view of FUKUTA ‘623 teaches the self-aligned light angle sensor according to claim 7 further comprising an optical filter (FUKUTA ‘623, para [0190], teaches an optical filter may be incorporated – “In each of the imaging sections 11A-11F of the fourth-ninth embodiments, on the image side of the imaging optical systems 111A or 111B, for example an optical filter such as a low-pass filter or an infra-red cut filter may be arranged depending, for example, on the intended purpose and the constitution of the imaging element 113 or the imaging device 1.”; As such, Claim 8 is prima facie obvious for the same reason as noted above for Claim 1).
Regarding Claim 9: FETH ‘428 in view of FUKUTA ‘623 teaches the self-aligned light angle sensor according to claim 1 wherein substrate 10 is configured to be the cathode (See FETH ‘428, Abstract, which teaches “The structure includes a substrate having an n+ sub-diffusion therein, an epitaxial layer over the sub-diffusion which serves as the cathode electrode of the Schottky barrier device..”; As such, FETH ‘428’s cathode of the Schottky barrier diode is configured to be comprised as a part of the substrate).
Regarding Claim 22: FETH ‘428 in view of FUKUTA ‘623 teaches the light angle sensor according to claim 21 as noted above, further comprising configuring the metal silicide to function as a Schottky diode (FETH ‘428, Column 3, line 61, “Schottky barrier diode anode material, for example palladium silicide..”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813